DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Examiner’s Amendment

2.    Authorization for the Examiner’s Amendment was given in an interview with the Applicant’s representative, Paul T. Lee, on July 2, 2021.

3.    Claims 1, and 9 have been amended by the Applicant, and claims 7 and 15 have been canceled by the Applicant. The following Examiner’s amendment is listed below:

                                                                        Claims

1. (Currently Amended) An apparatus for verifying an update of a control system comprising:
one or more processors;
a memory comprising a plurality of units which are executable by the one or more processors, the plurality of units comprising: 
a pretest performance unit for performing a pretest for a plurality of input update files that input in order to update a program corresponding to a control device of the control system;

an integrity verification unit for verifying integrity of the plurality of update files so as to correspond to the file types of the plurality of update files;
an update file generation unit for generating a final update file from the plurality of update files, the integrity of which has been verified; and
a communication unit for sending a result of classifying the plurality of update files to an update management apparatus and receiving information about whether the result of classifying the plurality of update files is approved or the file type of the update file, set by the update management apparatus, from the update management apparatus;
wherein the pretest performance unit performs the pretest that includes checking whether each input update file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files,
wherein the integrity verification unit verifies the integrity based on a Reference Data Set (RDS) comprised of hash values when the update file is the firmware file by comparing the RDS of the update file against the RDS of known firmware provided by the manufacturer of the firmware,
wherein the integrity verification unit verifies the integrity based on a virus check tool when the update file is any one of the patch file and the other type of file, wherein the virus tool uses a plurality of different virus-checking products on the patch file or the other type of file.

7. (Canceled)

9. (Currently Amended) A method for verifying an update of a control system, performed by an apparatus for verifying an update of the control system, comprising:
performing a pretest for the plurality of input update files that are input in order to update a program corresponding to a control device of the control system;
classifying a plurality of update files excluding files based on the pretest results from the plurality of input update files into any one file type of a firmware file, a patch file, and another type of file;
verifying integrity of the plurality of classified update files; 
generating a final update file from the plurality of update files, the integrity of which has been verified; 
sending a result of classifying the plurality of update files to an update management apparatus; and
receiving information about whether the result of classifying the plurality of update files is approved or the file type of the update file, set by the update management apparatus, from the update management apparatus;
wherein the pretest performance unit performs the pretest that includes checking whether each input update file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files,
wherein the integrity verification unit verifies the integrity based on a Reference Data Set (RDS) comprised of hash values when the update file is the firmware file by comparing the RDS 
wherein the integrity verification unit verifies the integrity based on a virus check tool when the update file is any one of the patch file and the other type of file, wherein the virus tool uses a plurality of different virus-checking products on the patch file or the other type of file.

15. (Canceled)


                                                            Reasons for Allowance

4.    Claims 1, 6, 8-9, 14, and 16 are allowable.

5.    The following is an Examiner’s statement of reasons for allowance:
       The present invention is directed to a system and method that discloses users may acquire patch files and vaccine update files by downloading them from the homepage of a vendor or receiving them from a distribution server in an internal network to which a vendor has delivered the same.  Also, a vendor my deliver patch files and vaccine update files by e-mail, or maintenance worker of the vendor may deliver them using a portable storage device such as a CD or USB storage device.  Therefore, a control system performs update by receiving patch files and vaccine update files through a storage device, such as a CD or USB storage device, or through a distribution server.

     The prior art of Bae (2017/0076094) does not disclose or suggest, “a communication unit for sending a result of classifying the plurality of update files to an update management apparatus and receiving information about whether the result of classifying the plurality of update files is approved or the file type of the update file, set by the update management apparatus, from the update management apparatus; wherein the pretest performance unit performs the pretest that includes checking whether each input update file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files, wherein the integrity verification unit verifies the integrity based on a Reference Data Set (RDS) comprised of hash values when the update file is the firmware file by comparing the RDS of the update file against the RDS of known firmware provided by the manufacturer of the firmware, wherein the integrity verification unit verifies the integrity based on a virus check tool when the update file is any one of the patch file and the other type of file, wherein the virus tool uses a plurality of different virus-checking products on the patch file or the other type of file”.

     The non-patent literature of Seo et al. (Title: Detection of Unknown Malicious Codes Based on Group File Characteristics) does not teach or suggest, “a communication unit for sending a result of classifying the plurality of update files to an update management apparatus and receiving information about whether the result of classifying the plurality of update files is approved or the file type of the update file, set by the update management apparatus, from the update management apparatus; wherein the pretest performance unit performs the pretest that includes checking whether each input update file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files, wherein the integrity verification unit verifies the integrity based on a Reference Data Set (RDS) comprised of hash values when the update file is the firmware file by comparing the RDS of the update file against the RDS of known firmware provided by the manufacturer of the firmware, wherein the integrity verification unit verifies the integrity based on a virus check tool when the update file is any one of the patch file and the other type of file, wherein the virus tool uses a plurality of different virus-checking products on the patch file or the other type of file”.


Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  7/9/2021
/J.E.J/Examiner, Art Unit 2439        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439